Citation Nr: 0613336	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The appellant served on active duty from November 1990 to 
October 1991.  He also had periods of active duty for 
training from February 12, 1987 to June 25, 1987, July 9 to 
July 24, 1988, and July 21 to August 3, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada that, among other things, determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches.

The veteran testified in May 1998 at a RO personal hearing.

In April 2000, the Board reopened this claim and remanded the 
matter for further development and adjudication.  
Subsequently in May 2005, the Board remanded the case to the 
RO for further development.
 

FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  The objective medical evidence is in equipoise as to 
whether chronic migraine headaches are related to service.


CONCLUSION OF LAW

Migraine headaches were incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the initial RO adjudication in October 
1997 was made prior to the date of enactment of the VCAA.  

Nevertheless, because this decision effects a grant 
(entitlement to service connection for the claimed 
disability) of the benefit sought on appeal, appellate review 
may be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
further analyze the impact of recent changes to the 
regulations defining VA's duty to assist with respect to the 
issue of entitlement to service connection.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In that regard, as the Board concludes below that service 
connection is granted, initially any questions as to the 
appropriate disability rating or effective date to be 
assigned are the responsibility of the RO.  The RO also will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  
 
II.  Analysis of Entitlement to Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of migraine 
headaches, as reflected in the reports discussed below.  
Because the record contains competent medical evidence of a 
current migraine headache disorder and no evidence to the 
contrary, the Board concedes the presence of such disability.

The question therefore is whether this disability was 
incurred in or aggravated by active military service, or if 
found to be due to an organic disease of the nervous system, 
became manifested to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309.

A service medical record dated in April 1987 shows that the 
veteran was seen for complaints of a headache he had had for 
three days.  At that time, he had no visual problems, nausea, 
vomiting.  The veteran did have upper respiratory symptoms.  
The assessment at that time was tension headache.

Review of service medical records during the veteran's active 
duty from November 1990 to October 1991 shows that the 
veteran was treated several times for complaints of 
headaches.  In March 1991, the veteran was "placed on 
quarters for 24 hours for migraine headache."  At that time, 
he presented with complaints of neck and headache pain, for 
two days for the neck pain and for one month for the 
headache.  He had blurred vision and left temporal pain.  
After examination, the impression was migraine.  He was seen 
again two days later that month for complaints of severe 
headaches and nausea.

During an April 1991 examination, the veteran reported that 
he had headaches almost every day for the last two months, 
for which he was taking Ibuprofen, 600 MG, four times a day. 
The report of examination at that time contains a diagnosis 
of chronic headache.  

He presented to the emergency room in May 1991 with 
complaints of dizziness, nausea, and headaches for three 
months.  Another time later in May 1991 he was seen for 
unrelated complaints, and the assessment includes headache.  
A treatment record in June 1991 shows that he was seen and 
reported complaints of headaches for four months.  

In July 1991, he reported the onset of headaches five months 
before while in Saudi Arabia.  After examination, the report 
contains an impression of common migraine headaches.  The 
veteran was seen again about one week later that month, with 
complaints of severe chronic headaches for four months.  At 
that time he had been prescribed Midrin but that was making 
him groggy.  The report contains an assessment of migraine 
headaches by history.  An August 1991 treatment record shows 
that he was seen for a follow-up of his headaches.  At that 
time, the symptoms had improved on Inderal.  The assessment 
was common migraine.  

During a September 1991 examination for the purpose of 
demobilization, the veteran reported that he had frequent or 
severe headaches.  He explained that he was taking medication 
for migraine headache. 

During a November 1991 VA examination, the veteran reported 
complaints of migraine headaches since January 1991, which 
comes once or twice a day and lasts 15 to 20 minutes.  He 
reported that the headaches start over the left side and 
spreads to the right side, with no visual problems, nausea or 
vomiting.  Neurological examination was normal.  After 
examination, the report contains a diagnosis of migraine 
headaches.  

Private medical records include a report of initial 
consultation in September 1992, which shows that the veteran 
reported complaints of headaches since about one year before, 
while serving in Saudi Arabia.  The report contains an 
impression of chronic headaches, which the examiner found to 
be largely consistent with vascular headaches. 

During a March 1998 VA examination for neurological 
disorders, the veteran reported a history of headaches that 
began while on active duty in the Persian Gulf.  At that 
time, he was prescribed Inderal and then given Elavil which 
resulted in some improvement of  his symptoms.  After 
examination, the examination report contains a diagnosis of 
classic migraines.

In May 1998, the veteran testified during a hearing at the RO 
indicating that during his service in the Persian Gulf he was 
exposed to chemical agents and burning oil fires.  He 
reported that he had headaches during his active service in 
the Persian Gulf.  

In November 1998, the veteran submitted lay statements from 
others essentially stating that the veteran did not have 
headaches prior to serving in the Persian Gulf. 

During a December 2003 VA examination, the veteran reported a 
history of headaches for about ten years, which occur three 
to four times a day.  These involved right frontal, 
bifrontal, pounding pain; photophobia, occasional nausea, but 
no vomiting.  He reported further complaints of having severe 
prostrating, incapacitating headaches, during which he cannot 
function.  These occur about four to five times per month and 
last about one hour.  After neurological examination, the 
impression was migraines, and cephalgia.

In an addendum dated in September 2004, the examiner from the 
December 2003 VA examination noted that the veteran stated 
the following: that the veteran's headaches began in about 
1990 approximately two months after he began his service; 
that he had no head injury; that the headaches remained 
stable during the two years he was in service, and worsened 
since leaving service; and that the headaches did not 
preexist service, but did not worsen during service.  The 
examiner concluded with an opinion that the headaches were 
not service-related.  In this connection, the veteran stated 
that the headaches were not caused by any injury or other 
circumstance that occurred while in service.  The examiner 
based this on the premise that there was no head injury and 
that the veteran stated that the headaches were stable while 
he was in service, and worsened since he left service.

The report of a June 2005 VA examination indicates that the 
veteran stated that he had had headaches for eight to nine 
years, with complaints of frontal dull pressure, nausea, 
vomiting, and photophobia.  The examiner indicated that the 
veteran reported that he did not have headaches prior to 
service or during service, and not until eight to nine years 
before the present examination.  

The examiner noted that he had received and reviewed the 
veteran's claims file.  On review of the claims file, the 
examiner stated that despite what the veteran told him-that 
the veteran did not have headaches during service-that there 
is a note dated March 10, 1998, in which the veteran reported 
a history of headaches that began while on active duty in the 
Persian Gulf.  The March 10, 1998 note referred to is 
actually the report of a VA neurological disorders 
examination dated March 10, 1998.  

The examiner at the June 2005 VA examination further noted 
the following with respect to a handwritten report (a service 
medical screening note of acute medical care) in the claims 
file dated April 1, 1987:  In essence, that though the 
veteran's chief complaint April 1, 1987 was headache, the 
veteran had had it less than five days; that the assessment 
at that time (April 1, 1987) was tension headache; that as 
the headache (in April 1987) is not mentioned at the next 
visit on June 1, 1987, apparently this was just a mild 
headache lasting just a few days based on the June 2005 
examiner's review of the claims file; and that the next 
reference to headaches is in the aforementioned report (the 
March 1998 VA examination report).  

After neurological examination, the report contains an 
impression of migraines, and cephalalgia.  The examiner 
concluded with an opinion in essence that the diagnosed 
headache disorder, migraines and cephalalgia, was not 
etiologically related to the veteran's military service or 
active duty in any way.  That opinion was based on the 
following premise.  First, the veteran was seen in April 1987 
(during active duty for training) with complaints of 
headaches, and that there was no reference to headaches after 
that until the March 1998 VA examination.  Second, the 
veteran's self report during the June 2005 VA examination 
that he had had headaches for eight to nine years prior to 
the present examination.

The Board finds, however, that the premise on which that 
opinion is based is not correct, as it conflicts with the 
facts as found in the claims file.  Contrary to the 
examiner's finding that there is no medical evidence of 
headaches (migraine) between April 1987 and March 1998, 
review of service medical records during the veteran's active 
duty from November 1990 to October 1991 shows, as discussed 
above, that during that period the veteran was treated 
several times for complaints of headaches that were generally 
diagnosed as common migraine headaches.  Further, VA and 
private examination and treatment records beginning with the 
November 1991 VA examination show complaints of headaches and 
a diagnosis of migraine headaches during the period prior to 
March 1998.  The Board therefore finds the opinion to be of 
little probative value. 

The Board has considered the opinion in the September 2004 
addendum to the December 2003 VA examination.  That examiner 
opined that the veteran's headaches were not service-related, 
on the basis that there was no head injury during the active 
service, and that the headaches were stable during service, 
and worsened since the veteran left service.  The Board 
notes, however, that the medical evidence does not require a 
showing of a head injury during active service in order to 
grant service connection for migraine headaches.  If a 
chronic disorder is shown in service, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).   

The veteran is competent to testify that he had headaches 
during his active service from November 1990 to October 1991, 
and continuously since then.  The medical evidence record 
substantiates that, and includes evidence showing diagnoses 
of migraine headaches during that active service; and there 
is medical evidence of a continuity of that symptomatology 
after service.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for migraine headaches.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is at least as likely as 
not that the claimed migraine headaches are linked to 
service.  The veteran is therefore entitled to the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for migraine headaches.

Here, giving the veteran the benefit of the doubt, and 
notwithstanding the opinion to the contrary, the Board finds 
the evidence to be in equipoise.  Under such circumstances, 
with the resolution of all reasonable doubt in the veteran's 
favor, and without ascribing error to the action by the RO, 
the Board concludes that service connection for migraine 
headaches is warranted.   


ORDER

Service connection for migraine headaches is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


